BUTLER, District Judge.
This case arises out of the , facts stated in the suit by Neal v. The Elena G., 61 Fed. 519. A repetition of the statement made in that case is unnecessary.
It is not denied that the libelant rendered salvage services, and should be compensated accordingly.
The only dispute respects the amount justly due. After full consideration of all the circumstances I believe the payment of §1,000 will be a fair compensation. The Iodine and the bark Munch were lying side by side, and were removed together. For the services to the latter §500 were tendered and received.
The former is a much larger vessel, and was somewhat differently situated. I think double the sum paid by the Munch is sufficient for the services rendered the Iodine; and a decree may be prepared accordingly, with costs.